Citation Nr: 1758870	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  00-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for neck injury residuals, to include degenerative joint disease of the cervical spine.

2. Entitlement to an effective date prior to September 29, 1998 for the 50 percent evaluation of calluses dorsum of bilateral feet, to include bilateral dorsal osteotomies of the fifth metatarsals, bilateral excision of the proximal phalanx of the fifth toes and bilateral partial syndactyly between the fourth and fifth toes, antalgic gait with instability and mild degenerative joint disease of the subtalar joint bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in July 2006, and a copy of the transcript is of record.  In September 2017 the Veteran was notified that the VLJ who conducted the hearing is no longer at the Board.  In October 2017 he stated that he did not wish to have a hearing before another VLJ.

The procedural history of this case is a lengthy one.  In March 2007 the Board reopened the Veteran's previously denied claim of service connection for residuals of a neck injury, to include degenerative joint disease of the cervical spine, and remanded the matter for further development and readjudication on the merits.  The Board again remanded the matter to the agency of original jurisdiction (AOJ) in November 2010 and May 2012.  The AOJ issued a supplemental statement of the case (SSOC) addressing the claim in July 2014, and the matter was thereafter returned to the Board.  The Board remanded the claim again in January 2015 as the development required by the Board in its May 2012 action was not completed.  It has now returned to the Board for further action.

In a November 2010 decision, the Board granted an effective date of September 29, 1998, but not earlier, for the award of a 50 percent rating for the Veteran's service-connected bilateral foot disability.  The RO effectuated that decision in a December 2010 rating decision.  In a March 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) found that the Board had failed to adequately discuss why an earlier effective date would not potentially be warranted when there had been a finding of CUE in the October 1973 RO decision.  In January 2013 the Board remanded the issue with instructions that the AOJ consider whether the Veteran is entitled to a compensable rating at any point since June 29, 1973, the effective date of his award of service connection.  The Board again remanded the issue in January 2015 as the AOJ had not readjudicated the issue prior to the claim being returned to the Board.  In April 2017, the AOJ issued a statement of the case on the issue and returned the claim to the Board for further action.

The issue of entitlement to service connection for neck injury residuals, to include degenerative joint disease of the cervical spine being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 29, 1998, the Veteran's bilateral foot disability manifest with painful calluses but without marked inward displacement and severe spasm of the tendo Achilles on manipulation or marked pronation.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no greater, for calluses dorsum of bilateral feet have been met.  38 U.S.C § 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5276-5284 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

On appeal is the Veteran's entitlement to a compensable rating for his bilateral foot disability from June 29, 1973 to September 29, 1998.  The Veteran currently has a noncompensable rating from the date of service connection until September 29, 1998, at which point he has a 50 percent rating under Diagnostic Code 5276.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Diagnostic Code 5276 applies to acquired flatfoot and provides a noncompensable rating for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is provided for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is provided for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is provided where the condition is bilateral and pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2017).

An August 1973 VA orthopedic examination noted on the plantar surface of both feet approximately three-quarter inch, fairly thick, moderately tender callosities under each fifth metatarsal head.

At an April 1980 Board hearing the Veteran reported he had had painful feet since service when he would have his calluses trimmed and was given bandages to ease the pressure on them when he walked.  He stated that the condition only worsened after service, and even when the calluses were trimmed they continued to hurt.

An April 1981 VA treatment record reflects that the Veteran reported heel pain and calluses not improved by shoe inserts.  He described the pain as unbearable.  In May 1981 the Veteran underwent surgery to shorten the fifth metatarsal in an attempt to alleviate his foot symptoms.  He was noted to have callosities on the plantar surface under the head of the 5th metatarsal and external rotation of the 5th toe bilaterally.  A soft corn was also removed.

A February 1982 consultation sheet reflects an evaluation of the Veteran's plantar callosities for a custom work shoe.  An August 1982 note regarding orthopedic shoes notes the Veteran has hammer toes and plantar fasciitis.  He reported painful calluses and hammer toes at that time.

A March 1993 VA examination showed calcifications proximal to the head of the left fifth metatarsal and planter spur formation on the right.  The Veteran stated that his callouses had returned since his surgery and are very painful.  Examination showed diffuse callous on the metatarsal heads plantarally and plantar heel, painful to the touch.  He was noted to have well-maintained arches but reduced range of motion in the metatarsophalangeal joints and flexible hammer toes.

Subsequent VA treatment records show continued complaints of painful calluses.  The Veteran did not undergo another VA compensation and pension examination of his feet until June 2000.

The issue before the Board is entitlement to a compensable rating from 
June 29, 1973 to September 29, 1998.  The Board finds that giving the Veteran the benefit of the doubt, he is entitled to a rating of 30 percent, but no greater, for the entire period on appeal.

The evidence is clear that the Veteran has experienced painful calluses on the plantar surface of both feet throughout the period on appeal.  Although the Veteran has regularly had the calluses trimmed, the evidence consistently shows that they have returned any continued to be painful.  The evidence also reflects that he has been prescribed orthopedic shoes and/or inserts at various times, and at least once in 1981 reported they did not relieve his pain.

However, the evidence does not support that the Veteran's condition manifest with marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is required for a 50 percent rating under Diagnostic Code 5276.  Marked pronation, another requirement for a 50 percent rating under Diagnostic Code 5276, is further not noted on any medical records prior to September 29, 1998.  Further, on VA examination in March 1993 the Veteran was not noted to have flatfoot at all, but rather well-maintained arches.  

The Board has considered whether another diagnostic code evaluating the feet is more appropriate and would afford the Veteran a higher rating.  Bilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity is rated at 50 percent under Diagnostic Code 5278, but the evidence does not reflect that the Veteran has claw foot or all of the enumerated symptoms, including dropped forefoot and marked varus deformity.

The next higher rating for any type of foot disability is 30 percent, including the rating for other severe foot injuries under Diagnostic Code 5284.  The Board has considered the Veteran's consistent and credible statements about the painfulness of his feet and his medical records showing multiple treatments including surgery.  Overall, the Board agrees that the Veteran's foot disability is severe.  However, even for a severe foot injury, the maximum schedular rating is 30 percent under Diagnostic Code 5284.

There is no other appropriate code that would provide a disability rating in excess of 30 percent.

Therefore, based on the forgoing, the Board finds that the Veteran is entitled to a 30 percent rating, but no greater, for his service-connected bilateral foot disability prior to September 29, 1998.

An extraschedular rating is not applicable as Diagnostic Code 5284 contemplates any possible foot symptoms and limitations in that it rates based on the severity of the overall condition.  Therefore, the schedular evaluation is adequate.  See 38 C.F.R. § 3.321(b)(1) (2017).  

The Board further finds that the VA's duties to notify and assist have been met.  The Veteran's VA treatment records have been obtained, and the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  A new examination would not be relevant as the time period on appeal ended more than 20 years ago and the nature and severity of the Veteran's condition has changed during that intervening years.



ORDER

A 30 percent rating, but no greater, for the Veteran's service-connected foot disability is granted prior to September 29, 1998.


REMAND

The Veteran contends he is entitled to service connection for neck injury residuals, to include degenerative joint disease of the cervical spine.  Although the Board regrets the delay, a remand is needed to complete development of his claim.

Service treatment records reflect that in December 1972 the Veteran was seen for a neck injury incurred playing basketball.  The diagnosis was a probable strain of the muscles in the neck.  The Veteran had limited range of motion in all directions and he was treated with Valium and heat.  X-rays showed no bony lesion, and he was returned to duty.  There is no other reference to neck problems in his service treatment records, including in the May 1973 separation examination report.

After service, a VA treatment record dated in February 1974 or 1976 shows that the Veteran presented with complaints of sharp pains radiating from the left side of the neck down to the chest.  It was noted that the Veteran had experienced the same type of pain in service.  

A February 1981 cervical spine x-ray was noted to be negative.

During a March 1993 VA examination, the Veteran complained of left arm pain and numbness on and off since 1972, and noted that he had hurt his neck in service.  The impression was possible cervical rib or cervical spondylosis, with intermittent nerve compression.  A March 1993 x-ray report showed a degenerating disc with surrounding osteophytes at the C6-7 level, but an otherwise normal cervical spine.

An October 1999 VA treatment record notes a history of cervicalgia since 1970 that causes a shooting pain down the left arm, worse with sudden neck movements.

At his 2006 Board hearing the Veteran testified that after injuring his neck in service playing basketball he continued to experience pain in his neck for which he was periodically treated at the VA.

A number of VA examinations have been performed and VA opinions obtained as to the etiology of the Veteran's cervical spine condition, most recently in May 2015.  However, the Board finds that an adequate opinion has not been obtained.  The VA examiner who performed the 2011 VA examination and offered the May 2015 addendum opinion that the Veteran's current cervical spine condition is not related to service explained as part of his rationale that the Veteran did not seek treatment for his neck after service until 1993.  However, as noted by the Board above, there is a medical record from 1974 or 1976 in which the Veteran reported sharp pains radiating from the left side of the neck down to the chest, similar to pain he had experienced in service.  Thus, it appears the VA examiner's opinion is based at least partially on an inaccurate factual premise.  The Board notes that while the VA examiner indicated in 2011 that he reviewed the Veteran's claims file, in his 2015 addendum opinion report he indicated that he did not review the claims file.

On remand, another addendum opinion must be obtained.  The examiner must review the Veteran's claims file and must address the post-service medical record indicating a report of neck pain similar to what the Veteran stated he experienced in service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who performed the 2011 VA examination of the Veteran's neck, if still available.  If he is not available, obtain an opinion from another suitably qualified examiner.  A new examination is not necessary unless the examiner believes one is necessary.  The examiner must review the Veteran's claims file in rendering an opinion.

In offering an opinion, the examiner should address specifically, in addition to any other relevant evidence, the following: (1) the Veteran's service treatment records documenting that he sustained a neck injury in service while playing basketball and containing a diagnosis of a probable strain of muscles in the neck; (2) a VA treatment record dated in February 1974 or 1976 showing that the Veteran presented with complaints of sharp pains radiating from the left side of his neck down to his chest, the same type of which the Veteran reported he had experienced in service; (3) a March 1993 VA examination report noting complaints of left arm pain and numbness on and off since 1972 and recording an impression of possible cervical rib or cervical spondylosis, with intermittent nerve compression; (4) an October 1999 VA treatment record recording a history of cervicalgia since 1970 that causes a shooting pain down the left arm, which was worse with sudden neck movements; and (5) numerous MRI reports dated after March 1993 showing various degenerative changes of the cervical spine.

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed neck or cervical spine disability, including but not limited to degenerative disc disease of the cervical spine, onset in or is related to the Veteran's service, to include his in-service neck injury playing basketball.

For all opinions expressed, the examiner must offer a full rationale.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


